DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
	Prior to the applicant interview of 8/19/22, applicant submitted an interview agenda which was inadvertently not included with the interview summary of  8/24/22. The interview agenda is included as part of this office action.

Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.
	
Information Disclosure Statement
The information disclosure statement filed 8/20/19 and 3/22/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 6/18/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/5/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL document is not in English.
The information disclosure statement filed 1/28/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL document and FOR are not in English.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krull US 2014/0190880.

Claim 1, Krull teaches a filter element (100) comprising: a first endplate (104) comprising: a top surface (at 138), a bottom surface (at 144) parallel to and displaced from the top surface, an opening (192, 140, 150) passing through the top surface and the bottom surface, a first wall positioned between the top surface and the bottom surface, the first wall having a pattern comprising a plurality of curved surfaces (220) projecting radially outwards of the end plate and a plurality of indents (the spaces between 220) located between each of the plurality of curved surfaces projecting radially inwards into the first wall such that the pattern defined an outer circumferential uneven surface capable of meshing with a matching pattern of a shell housing, an upper surface of the first wall defining a gasket retaining lip (128) having a variable outer radius that matches a profile of the first wall (fig. 1-7 annotate figure 3 and 7 below), and a gasket retaining wall (124, 152) engaged with and extending axially away from the gasket retaining lip, the gasket retaining wall at least partially defining the opening (fig. 1-4).

    PNG
    media_image1.png
    447
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    781
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    491
    684
    media_image3.png
    Greyscale

Claim 3, Krull further teaches the gasket retaining wall is oriented perpendicular to the top surface, the gasket retailing lip parallel to the top surface, the gasket retaining lip connecting the first keyed wall and the gasket retaining wall, the gasket retaining lip and the gasket retaining wall are capable of forming a first portion of a U-shaped channel that is capable of axially receiving an outer seal member (112), the recitation of the U-shaped channel axially receives an outer seal member is a recitation of intended use and does not provide any further structural limitations as a gasket is not positively recited as part of the claimed invention and the U-shaped channel is only formed when the claimed invention is in combination with a housing, which is not recited as part of the filter element of claim 3 (fig. 1-7).
Claim 6, Krull teaches a filtration system comprising: a filter mounting head (171) having a fluid inlet and outlet, a shell housing (102) removably coupled to the filter mounting head through a threaded connection (204), the shell housing defining a central compartment, the shell housing including a second wall (containing 222) having a matching pattern to the first wall of the filter element of claim 1, and the filter element of claim 1 is positioned within the central compartment such that the first keyed wall meshes with the second keyed wall (fig. 1-7). Krull teaches the filter element of claim 1 as detailed above and further teaches the walls of the filter element and the shell housing mesh together.
Claims 7-10, Krull further teaches the filter element is rotationally locked with respect to the shell housing (paragraph 67-69); the first endplate is inscribed with the pattern, the pattern being marked on a surface of the first endplate (dictionary.com) (fig. 1-7); the first endplate circumscribes the pattern, the first end plate marks off, defines or delimits the pattern (dictionary.com) (fig. 1-7); the first endplate includes a raised tab (200) extending from a top surface of the first endplate, the raised tap received in a circular channel of the filter mounting head (fig. 1-7).
Claim 24, Krull further teaches each of the plurality of indents defines a curved axial notch in between and connecting two of the plurality of curved surface (fig. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull US 2014/0190880 in view of Wells et al. US 2010/0101993.

	Claim 4, Krull further teaches the first endplate comprises an inner gasket retaining lip (196) but does not teach the recited first and second gasket retaining wall.
	Wells teaches a filter element (20) comprising: a first endplate comprising a top and bottom surface, a central opening, the first endplate comprises an inner gasket retaining lip, a first gasket retaining wall and a second gasket retaining wall, the first gasket retaining wall and the second gasket retaining wall perpendicular to the top surface and spaced inward from an outer edge of the first endplate, the inner gasket retaining lip and first and second gasket retaining walls forming a U-shaped channel that receives an inner seal member (16) (fig. 1-31). The recited inner gasket retaining structure is well known in the art, as demonstrated by Wells as a way to form an axial type seal, while the inner seal of Krull appears to be a radial type seal. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 5, Krull further teaches a first space defined between the outer seal member and the inner seal member, the first space in communication with the inlet and a second space defined inside of the inner seal member, the second space in fluid communication with the central opening (fig. 1-7).
Claim(s) 1, 3, 6-10, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. US 5,753,120 in view of Krull US 2017/0190880.

Claim 1, Clausen teaches a filter element (30) comprising: a first endplate (72) comprising: a top surface (76), a bottom surface (at 80) parallel to and displaced from the top surface, an opening (90) passing through the top surface and the bottom surface, a first wall (80) positioned between the top surface and the bottom surface, an upper surface of the first wall defining a gasket retaining lip, and a gasket retaining wall (at 81) engaged with and extending axially away from the gasket retaining lip, the gasket retaining wall at least partially defining the opening (fig. 1-5). Clausen does not teach the first wall having a pattern of curved surfaces.
Krull teaches a filter element (100) comprising: a first endplate (104) comprising: a first wall positioned between a top surface and a bottom surface, the first wall having a pattern comprising a plurality of curved surfaces (220) projecting radially outwards of the end plate and a plurality of indents (the spaces between 220) located between each of the plurality of curved surfaces projecting radially inwards into the first wall such that the pattern defined an outer circumferential uneven surface capable of meshing with a matching pattern of a shell housing, an upper surface of the first wall defining a gasket retaining lip (128) having a variable outer radius that matches a profile of the first wall (fig. 1-7 annotate figure 3 and 7 above). It would have been obvious to one of ordinary skill in the art to use the first wall of Krull in the filter of Clausen because it provides for a keyed relationship between the filter element and a filter housing and prevents relative angular rotation between the filter element and the filter housing (paragraph 67-69).
Claim 3, Clausen further teaches the gasket retaining wall is oriented perpendicular to the top surface, the gasket retailing lip parallel to the top surface, the gasket retaining lip connecting the first keyed wall and the gasket retaining wall, the gasket retaining lip and the gasket retaining wall are capable of forming a first portion of a U-shaped channel that is capable of axially receiving an outer seal member (84), the recitation of the U-shaped channel axially receives an outer seal member is a recitation of intended use and does not provide any further structural limitations as a gasket is not positively recited as part of the claimed invention and the U-shaped channel is only formed when the claimed invention is in combination with a housing, which is not recited as part of the filter element of claim 3 (fig. 1-5).
Claim 6, Clausen teaches a filtration system comprising: a filter mounting head (14) having a fluid inlet and outlet, a shell housing (12) removably coupled to the filter mounting head through a threaded connection (through threaded bolt 50), the shell housing defining a central compartment, the shell housing including a second wall (at 88) and the filter element is positioned within the central compartment such that the first wall meshes with the second wall (fig. 1-5). Clausen does not teach the second wall having the matching pattern.
 Krull teaches a filtration system comprising: a shell housing (102) defining a central compartment, the shell housing including a second wall (containing 222) having a matching pattern to the first wall of a filter element, and the filter element is positioned within the central compartment such that the first keyed wall meshes with the second keyed wall (fig. 1-7). It would have been obvious to one of ordinary skill in the art to use the second wall of Krull in the system of Clausen because it provides for a keyed relationship between the filter element and the filter housing and prevents relative angular rotation between the filter element and the filter housing (paragraph 67-69).
Claims 7-9, Krull further teaches the filter element is rotationally locked with respect to the shell housing (paragraph 67-69); the first endplate is inscribed with the pattern, the pattern being marked on a surface of the first endplate (dictionary.com) (fig. 1-7); the first endplate circumscribes the pattern, the first end plate marks off, defines or delimits the pattern (dictionary.com) (fig. 1-7).
Claim 10, Clausen further teaches the first endplate includes a raised tab (100) extending from a top surface of the first endplate, the raised tap received in a circular channel of the filter mounting head (fig. 3).
Claim 23, Clausen further teaches an outer seal member (84) axially engages both the gasket retaining lip and an upper surface of the second wall (fig. 3).
Claim 24, Krull further teaches each of the plurality of indents defines a curved axial notch in between and connecting two of the plurality of curved surface (fig. 1-7).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. US 5,753,120 in view of Krull US 2014/0190880 as applied to claim 3 above and further in view of Wells et al. US 2010/0101993.

	Claim 4, Clausen further teaches the first endplate comprises an inner gasket retaining (100) but does not teach the recited first and second gasket retaining wall.
	Wells teaches a filter element (20) comprising: a first endplate comprising a top and bottom surface, a central opening, the first endplate comprises an inner gasket retaining lip, a first gasket retaining wall and a second gasket retaining wall, the first gasket retaining wall and the second gasket retaining wall perpendicular to the top surface and spaced inward from an outer edge of the first endplate, the inner gasket retaining lip and first and second gasket retaining walls forming a U-shaped channel that receives an inner seal member (16) (fig. 1-31). The recited inner gasket retaining structure is well known in the art, as demonstrated by Wells as a way to form an axial type seal, while the inner seal of Clausen appears to be a radial type seal. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 5, Clausen further teaches a first space defined between the outer seal member and the inner seal member, the first space in communication with the inlet and a second space defined inside of the inner seal member, the second space in fluid communication with the central opening (fig. 1-5).

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Krull are addressed in the body of the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778